699 So.2d 75 (1997)
William J. KAUFMANN and Karen Kaufmann, as Legal Co-Guardians of their daughter, Kimberly Blanche Kaufmann, and in their individually capacities
v.
FLEET TIRE SERVICE OF LOUISIANA, INC., Willie Brooks, St. Paul Fire and Marine Insurance and the City of New Orleans.
No. 97-C-1428.
Supreme Court of Louisiana.
September 5, 1997.
*76 Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to the district court to reconsider in light of Act 483 of 1997 and Theriot v. Midland Risk Ins. Co. 95-2895 (La. 5/20/97), 694 So.2d 184.
VICTORY, J., not on panel.